DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
Applicant’s amendment filed August 10, 2021 has been entered.  The specification and claim 1 have been amended as requested.  Claims 2, 4-6, and 10-14 have been cancelled.  Thus, the pending claims are 1, 3, 7-9, 15-20, with claims 3 and 15-20 being withdrawn as non-elected.  
Said amendment is sufficient to overcome the objections to the drawings as set forth in sections 4, 5, and part of 6 of the last Office action (Non-Final Rejection mailed November 18, 2020).  Additionally, said amendment is sufficient to overcome the double patenting rejection set forth in section 8 of the last Office action.  Furthermore, the claim rejections under 35 USC 112 as set forth in sections 10 and 11 of the last Office action are rendered moot by the cancellation of claims 2 and 10-14.  


Drawings
The drawings stand objected to under 37 CFR 1.83(a), as set forth in section 6 of the last Office action.  The drawings must show every feature of the invention specified in the claims.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 7-9 are indefinite for the recitation “wherein said tufts comprise a field of tufts intermediate two opposed tuft longitudinal edges” since parent claim 1 has been amended to include the same recitation.  Hence, it is unclear the field of tufts of claims 7-9 is the same or different than the field of tufts of claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 7-9 stand rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0015383 issued to Yamada in view of US 2008/0235890 issued to Tsuchiya et al. and US 2010/0154156 issued to Takabayaski et al., as set forth in section 14 of the last Office action.

Specifically, Yamada teaches a cleaning sheet having brush parts for trapping dust or dirt (abstract).  Specifically, Yamada teaches a cleaning sheet 1 comprising a sheet substrate 2 and multiple brush parts 3 (i.e., a field of tufts) between two opposed longitudinal edges (section [0036] and Figure 1).  The brush parts 3 are formed by heat sealing long fibers 5 (i.e., tow fibers) to the substrate 2 via a plurality of alternating heat sealing parts 6a and 6b (i.e., bonds) and then providing cuts 7 transverse to said fibers (section [0039] and Figure 2).  The cuts 7 may be centered between seal parts 6a and 6b or may be positioned closer to one seal part than the other, thereby creating different fiber lengths of the brush parts (section [0040] and Figures 3a and 3b).  The planar seal parts 6a, 6b may have various shapes including rectilinear and curvilinear shapes (section [0043] and Figures 7a-7j).  
Figure 9 shows elongate first heat sealing parts 6a, multiple pairs of elongate second heat sealing parts 6b, and slits 7 being substantially parallel, wherein the slits are transversely disposed between bonds.  The second heat sealing parts 6b can be interpreted as showing ten pairs of bonds, wherein each bond pair comprises a left bond and a right bond that are mirror images of each other across a center axis of the sheet substrate 2.  Additionally, Figure 9 shows the sealing parts 6a and 6b are staggered and of different sizes such that some of the tow fibers are not cut along their length.  Figure 9 can also be interpreted as comprising a first plurality of slits located between adjacent first sealing parts 6a and a second plurality of slits located between adjacent second sealing parts 6b (i.e., coincident and disposed upon a like plurality of secondary bonds), wherein the first plurality of slits are spaced from a transversely adjacent secondary bond 
The diameter of the tow fibers is about 0.01-0.3 mm (section [0038[).  The reference teaches the sealing parts 6a and 6b may have varying sizes to produce varying brush part sizes (section [0041]), but fails to explicitly teach a size range for the sealing parts 6a and 6b.  However, the reference does teach an interval between sealing parts is about 20-60 mm (section [0039]).  Figure 1, despite being representational, depicts the brush parts comprising a plurality of tow fibers.  Additionally, Figure 2 depicts sealing parts 6b being of an approximate proportion as the intervals therebetween.  Hence, it is reasonable to presume applicant’s limitation that the at least one pair of secondary bonds “bridges at least two adjacent plurality of tow fibers” is necessarily met by the teachings of Yamada.  
Thus, Yamada teaches the limitations of claim 1 with the exception that the depth of the second sealing parts is less than that of the tow thickness.  However, such differential bond thicknesses are known in the art of such cleaning articles.  For example, Tscuchiya discloses a cleaning element comprising a cleaning element body 11 made of a plurality of fiber layers bonded to a holding sheet 112 by a central joining line 113 and a plurality of fusion bonded parts 114, 115, 116, and 117 (section [0036] and Figure 1).  The thickness of the bonds 114, 115, and 116 are less than the thickness of central joining line 113, which extends through the thickness of the fiber layers (sections [0057] and [0062] and Figure 6).  The thickness of bonds 117 are even less than the thickness of bonds 114 (section [0062] and Figure 6).  Such bond thickness 
Similarly, Takabayashi teaches a cleaning articles comprising at least one fiber layer 11  comprising transversely oriented fiber bundles (e.g., tow fibers) bonded to pocket forming sheets 13 (i.e., carrier sheet) (abstract, sections [0047]-[0050] and Figure 1).  In one embodiment The fiber layers 11 comprise three fiber layers 111a, 111b, and 111c that are joined to the pocket forming sheets by a central linear seal 16A, wherein said seal extends through the thickness of all three said fiber layers (section [0060] and Figure 4A).  Discontinuous side seals 16B (i.e., secondary bonds) bond only fiber layer 111a and part of fiber layer 111b (sections [0067] and [0074] and Figure 4A).  This varies bond configuration allows for differences in raising and fluffing (i.e., bulking) the fiber layers, which provides improved recovery from compression after a cleaning load and more effective cleaning (sections [0075] and [0093]-[0096] and Figure 4A).  
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the thickness of the secondary sealing parts of Yamada as taught by Tscuchiya and Takabayashi in order to increase the bulk of the cleaning article, the compression recovery, and cleaning efficiency.  Such a modification would have yielded predictable results to the skilled artisan.  Therefore, claim 1 stands rejected as being obvious over the cited prior art.
Regarding claims 7-9, while the cited prior art fails to explicitly teach the recited placement of secondary bond pairs with respect to the tuft longitudinal edges, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to rearrange the pattern of secondary bond pairs in the manner described in claims 7-9 in order to In re Japikse, 86 USPQ 70.  Therefore, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 7-9 also stand rejected as being obvious over the cited prior art.


Response to Arguments
Applicant traverses the prior art rejection of the claims by asserting the cited references fail to teach or suggest each and every limitation (Amendment, paragraph spanning page 7-8).  Specifically, applicant argues rejection does not make reference to the limitation that the pair of secondary bonds bridge at least two adjacent pluralities of tow fibers. The above rejection has been clarified to explain how said limitation is necessarily met by the Yamada reference.   Therefore, the above rejection stands.  


Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cheryl Juska whose telephone number is (571)272-1477.  The examiner can normally be reached on 10 am - 6 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        June 14, 2021